 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT

 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    FRANK MARTINEZ RAMIREZ,                             No. 2:18-cv-1835 MCE DB P
11                        Plaintiff,
12            v.                                          ORDER
13    JERRY BROWN, et al.,
14                        Defendants.
15

16           Plaintiff is a state prisoner proceeding pro se and in forma pauperis with a civil rights

17   action pursuant to 42 U.S.C. § 1983. Plaintiff claims defendants violated his rights when officers

18   used excessive force, filed false disciplinary reports against him, and failed to provide him with

19   adequate medical and mental health treatment.

20           By order dated May 20, 2019, plaintiff’s second amended complaint was dismissed for

21   failure to state a claim. (ECF No. 41.) Plaintiff was given leave to file an amended complaint

22   within thirty days. Thereafter, plaintiff filed a notice indicating he was transferred to a new

23   facility and placed in solitary confinement. (ECF No. 44.) Plaintiff did not request additional

24   time in which to file an amended complaint, but indicated that he had not yet received his

25   property at the new facility. In light of his filing, the court granted plaintiff additional time in

26   which to file an amended complaint. (ECF No. 45.) The court ordered plaintiff to file his

27   amended complaint no later than July 11, 2019.

28   ////
                                                         1
 1             Plaintiff filed a letter entered on the docket on June 13, 2019. (ECF No. 47.) However,

 2   he has not filed an amended complaint, requested additional time to file an amended complaint, or

 3   otherwise complied with the court’s order.

 4             Accordingly, IT IS HEREBY ORDERED that within fourteen days of the date of service

 5   of this order, plaintiff shall either dismiss this action or file an amended complaint. If he fails to

 6   do so the court may recommend that this action be dismissed for plaintiff’s failure to comply with

 7   court orders and failure to prosecute. See E.D. Cal. R. 110; E.D. Cal. R. 183(b); Fed. R. Civ. P.

 8   41.

 9   Dated: August 1, 2019
10

11

12

13

14

15
     DLB:12
     DLB:1/Orders/Prisoner/Civil.Rights/rami1835.osc
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
